Rombauer, P. J.
(concurring). — I concurred in the result of the first opinion filed herein, because, while clear that the message was neither a work of charity nor necessity, I thought that section 3853 of the Revised Statutes of 1889 precluded the defendant from interposing the illegality of the contract in defense of the action. To that opinion I • still adhere. My associates differed with me on both propositions, but our divergent views led to the same result.
The order sustaining the motion for rehearing distinctly advised the defendant that the point on which the court desired to be further advised was ‘ ‘ whether section 3853 of the Revised Statutes of 1889 is applicable to the case at bar under the facts of the case.” Although that point was decided in his favor by a majority of the court in the first instance, the order of *572re-argument advised the defendant that that decision was not final.
The defendant now claims that, assuming that the section is applicable to a case of this kind, .yet the petition is defective because it fails to state that it had voluntarily contracted or engaged in business on Sunday. Since the petition does not claim that the message was the work of necessity or charity, why should it aver that its receipt was a voluntary contract on the part of defendant % All contracts are presumed to be voluntary. An involuntary contract is a contradiction in term. Since the statute uses the term voluntary, and is a penal statute, there might be some force in the argument, that a petition which fails to use that exact term might be objectionable for uncertainty, or even subject to demurrer. But since the averment is not an essential averment, because it can be supplied by reasonable intendment from other allegations, the defect, if there is one, is certainly cured by the verdict, when the record distinctly discloses the fact that the court could not have arrived at the result of the trial without finding the fact thus implied.
In the case at bar there was evidence tending to show that the defendant was led to receive the message owing to an indorsement upon the paper containing it, stating that it was a work of necessity. But there was also evidence tending to show that this indorsement was not on the paper when the defendant received the message, and ■ when it was paid for, but that it was subsequently placed upon it as a blind to guard against possible prosecution for the infringement of the Sunday law. On this state of the evidence the court on defendant’s request gave the following instructions :
“If the plaintiff filed the dispatch on Sunday to be transmitted and delivered on that day, and represented to the agent of the telegraph company at the time that it was a work of necessity, when in fact it was nota work *573of necessity, the plaintiff cannot recover the penalty, and the finding must be for the telegraph company.
“The addressor of a telegraphic dispatch is presumed to know whether it is lawful to send his dispatch on Sunday, but no such presumption exists on the part of the agent of the telegraph company, unless he receives such knowledge of the dispatch as will inform him of its contents.
“It is the duty of telegraph companies to keep reasonable office hours on Sunday for the purpose of sending such dispatches as are works of necessity and charity.”
These instructions gave to the defendant the benefit of its evidence, and submitted to the trier of the facts the only question open to the defense. Finding for the plaintiff notwithstanding these instructions, the court necessarily found that the defendant was not led to receive the message because it was represented to it to be a work of necessity, but received it in the ordinary course of its business as any other message, and, hence, did voluntarily contract in so doing. By so finding, it necessarily supplied the imperfection in plaintiff’s petition which is complained of.'